DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This final office action is responsive to Applicants' amendment filed on 03/25/2022.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, 13-16 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. (20080123234) in view of Udren (4377833)  

Regarding claim 1. Koyama teaches a method of controlling at least one circuit breaker of a power system [method perform by system of fig 1], the power system further comprising 
a power source [1] and a transmission line [6R-6T], the at least one circuit breaker [i.e. one of 2R-2T] connected in series between the power source and the transmission line, and a current transformer connected in series between the transmission line, 
the method comprising: processing an output signal of the current transformer, the output signal comprising determining a time derivative of a current sensed [sensed current to 12 is derived from transmission line] by the current transformer; 
and performing a control [operation by 9] on the at least one circuit breaker based on the determined time derivative of the current sensed by the current transformer.
While Koyama teaches a current transformer [8R-8T], Koyama does not explicitly mention the current transformer is connected in series with a shunt reactor.
Whereas Udren teaches the current transformer [i.e. 30] is connected in series with a shunt reactor [14].
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to couple a shunt reactor of Udren to a current transformer of Koyama in order to have an isolate detection means from the transmission lines preventing DC flow between controlling components and transmission line which can improve efficiency and to enhance the efficiency of power as well as energy system because a shunt reactor absorbs as well as compensate the reactive power in transmission lines.
  
Regarding claim 2. Koyama as modified teaches the method of claim 1, wherein processing the output signal of the current transformer comprises determining a line voltage [i.e. V = Ldi/dt Koyama] on the transmission line based on the time derivative of the current sensed by the current transformer.
  
Regarding claim 3. Tal as modified teaches the method of claim 2, wherein the control operation comprises a controlled reclosing of the circuit breaker after tripping of the circuit breaker [¶16 Koyama].
  
Regarding claim 4. Tal as modified teaches the method of claim 3, wherein the power system comprises a voltage transformer [115 Tal] connected to the power source and adapted to sense a source voltage of the power source, wherein the controlled reclosing of the circuit breaker is based on an output signal of the voltage transformer and on the time derivative of the current sensed by the current transformer [see Koyama output of item 9 uses output of 12].
  
Regarding claim 5. Koyama as modified teaches the method of claim 4, wherein the controlled reclosing of the circuit breaker comprises controlling a target reclosing time [output of 14 Koyama] at which the circuit breaker is reclosed based on the output signal of the voltage transformer and on the time derivative of the current sensed by the current transformer [¶16-¶17 Koyama].
  

Regarding claim 11. Koyama teaches a control [2R-2T for system of fig 1], the power system further comprising 
a power source [1] and a transmission line [6R-6T], the at least one circuit breaker [i.e. one of 2R-2T] connected in series between the power source and the transmission line, and a current transformer [any of 8] connected in series between the transmission line, 
wherein the control or protection device comprises: an input to receive an input signal representing a current sensed [sensed current to 12 is derived from transmission line] by the current transformer; 
and a control circuit [operation by 9] adapted to perform a control operation on the at least one circuit breaker based on a time derivative of the current sensed by the current transformer.
While Koyama teaches a current transformer [8R-8T], Koyama does not explicitly mention the current transformer is connected in series with a shunt reactor.
Whereas Udren teaches the current transformer [i.e. 30] is connected in series with a shunt reactor [14].
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to couple a shunt reactor of Udren to a current transformer of Koyama in order to have an isolate detection means from the transmission lines preventing DC flow between controlling components and transmission line which can improve efficiency and to enhance the efficiency of power as well as energy system because a shunt reactor absorbs as well as compensate the reactive power in transmission lines.

Regarding claim 13. Koyama as modified teaches the control device of claim 11, wherein the control device is adapted to perform controlled reclosing [¶16-¶17 Koyama] of a circuit breaker [i.e. any of 2 Koyama] after tripping based on an output signal of a voltage transformer [any of 7 Koyama] connected to the power In re: Michael Stanek et al.source and on a line voltage signal [any of 6 Koyama] derived from the time derivative of the current sensed by the current transformer [¶16-¶17 Koyama].  

Regarding claim 14. Koyama as modified teaches the control or protection device of claim 13, wherein the control device is configured to process the input signal to determine the time derivative of a current sensed by the current transformer [function 9 with 12 Koyama].  

Regarding claim 15. Koyama as modified teaches a power system [fig 2  Koyama], comprising: a power source [1 Koyama], a transmission line [Koyama any of 6]; a circuit breaker [any of 2] coupled between the power source and the transmission line, a shunt reactor [14 Udren], a current transformer [any of 8 Koyama] connected in series between the transmission line and the shunt reactor [shunt relied from Udren], and the control claim 14.  

Regarding claim 16. Koyama as modified teaches the power system of claim 15, further comprising a computing device [9 Koyama] adapted to calculate the time derivative of the current sensed by the current transformer.  


Regarding claim 19. Koyama power system [fig 2] comprising: a power source [1]; a transmission line [any of 6]; at least one circuit breaker [any of 2] connected in series between the power source and the transmission line; and a current transformer [any of 8] connected in series between the transmission line; and a control device [9 with 12 with 11] connected to the current transformer, the control device configured to: process an output signal of the current transformer [i.e. take output of 7], the output signal comprising determining a time derivative of a current sensed [sensed current to 12 is derived from transmission line] by the current transformer; and perform a control operation [operation of 9] on the at least one circuit breaker based on the determined time derivative of the current sensed by the current transformer.  
While Koyama teaches a current transformer [i.e. any of 7], Koyama does not explicitly mention the current transformer is connected in series with a shunt reactor nor the shunt reactor coupled to the transmission line. 
Whereas Udren teaches the current transformer [30] is connected in series with a shunt reactor [14] and the shunt reactor coupled to the transmission line [12].
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to couple a shunt reactor of Udren to a current transformer of Koyama in order to have an isolate detection means from the transmission lines preventing DC flow between controlling components and transmission line which can improve efficiency and to enhance the efficiency of power as well as energy system because a shunt reactor absorbs as well as compensate the reactive power in transmission lines.


Claims 6-10, 12, 17-18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. in view of Udren and further in view of Talluri et al. (20170358405 and hereinafter as Tall)
Regarding claim 6. Tal as modified teaches the method of claim 5, 
However, Koyama as modified does not explicitly mention wherein the reclosing of the circuit breaker is controlled by a control device comprising a point-on-wave controller [¶26]. 
Tall teaches wherein the reclosing of the circuit breaker is controlled by a control device comprising a point-on-wave controller [¶26].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use point on wave technique to perform more than one switching strategy to better adapt when the network changes.

Regarding claim 7. Koyama as modified teaches the method of claim 6, wherein processing the output signal of the current transformer comprises determining a line voltage on the transmission line by multiplying the time derivative of the current sensed by the current transformer by an inductance of the shunt reactor [L di/dt multiplied by a factor of 1 Koyama].  

Regarding claim 8. Koyama as modified teaches the method of claim 7, further comprising determining the inductance of the shunt reactor in a calibration [i.e. necessary L value Udren] that uses the output signal of the voltage transformer measured while the circuit breaker is closed and the time derivative of the current sensed by the current transformer while the circuit breaker is closed [¶16-¶17 Koyama].
  
Regarding claim 9. Koyama as modified teaches the method of claim 8, wherein the inductance of the shunt reactor is determined based on at least one peak value of the output signal of the voltage transformer [one of ordinary skill in the art is able to calculated inductance value using V=Ldi/dt] while the circuit breaker is closed and at least one peak value of the time derivative of the current sensed by the current transformer while the circuit breaker is closed [¶16-¶17 Koyama].  

Regarding claim 10. Koyama as modified teaches the method of claim 9, further comprising using the time derivative of the current sensed by the current transformer to perform at least one of: detecting an instant of line de-energization; detecting an extinction of temporary faults or secondary arcing; at least one protection function [i.e. function of circuit breaker Koyama]; and line synchronization.

Regarding claim 12. Koyama as modified teaches the control device of claim 11, 
While Koyama teaches wherein the control comprises adapted to perform controlled reclosing of a circuit breaker [any of 2 Koyama] after tripping based on an output signal of a voltage transformer [any of 7 Koyama] connected to the power source and on a line voltage signal [voltage from line Koyama] derived from the time derivative of the current sensed by the current transformer [¶16-¶17 Koyama]. Koyama does not explicitly mention using a point-on-wave controller technique.
Whereas Tall teaches a point-on-wave controller [130 is comprise of point on wave controlling means Tal and ¶26].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use point on wave technique to perform more than one switching strategy to better adapt when the network changes.

Regarding claim 17. Koyama as modified teaches the power system of claim 16, 
However, Koyama as modified does not explicitly mention wherein the computing device is adapted to reconstruct a line voltage signal on the transmission line by multiplying the time derivative of the current-sensed by the current transformer by an inductance of the shunt reactor or by another suitable scaling factor.
Tall teaches wherein the computing device is adapted to reconstruct a line voltage signal [reconstruction made by using 120’s output and converting signal to a digital output voltage signal that computing means can interpret] on the transmission line by multiplying the time derivative of the current-sensed by the current transformer by an inductance of the shunt reactor or by another suitable scaling factor [suitable factor being 1].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Koyama’s power device to include the techniques of Tall power device in order to prevent generation of transient phenomenon.

Regarding claim 18. Koyama as modified teaches the method of claim 8, wherein the inductance of the shunt reactor is determined based on at least one of a calculated root mean square [i.e. shunt value of Udren is understood to be determined based to meet required design to satisfy the RMS in use], an RMS, a value of the output signal of the voltage transformer while the circuit breaker is closed, and at least one calculated RMS value of the time derivative of the current sensed by the current transformer while the circuit breaker is closed [shunt value is determined to be adjusted to a specific magnitude in order to drive circuit towards design requirement].  

Regarding claim 20. Koyama as modified teaches the control device of claim 19, further comprising: a voltage transformer [any of 7] connected to the power source, 
While Koyama as modified does not explicitly mention wherein the control device comprises controller adapted to perform controlled reclosing of a circuit breaker [any of 2 Koyama] after tripping based on an output signal of the voltage transformer on a line voltage signal derived from the time derivative of the current sensed by the current transformer [¶16-¶17 Koyama].
Whereas Tall teaches a point-on-wave controller [130 is comprise of point on wave controlling means Tal and ¶26].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use point on wave technique to perform more than one switching strategy to better adapt when the network changes.

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839